Title: To Thomas Jefferson from Mary Jefferson, 29 May 1791
From: Jefferson, Mary
To: Jefferson, Thomas



My Dear Papa
[Monticello] May 29

I am much obliged to you for the veil that you sent me and shall allways were it. I have began to learn botany and arithmetic with  Mr. Randolph. The mare that he bought for me is come. She is very pretty and is sister to brimmer. She can only trot and canter. The fruit was not killed as you thought. We have a great abundance of it here. Adieu Dear Papa I am your affectionate daughter,

Mary Jefferson


P.S. Little anna grows fast an is very pretty

